Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 12/29/2021.     

Response to Amendment
3.	The Amendment filed on 12/29/2021 has been received.  Claims 1, 2, 5, 8-11, 15, 16, 18, and 20 are amended herein.. Claims  1-21 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 12/29/2021, pages 9-13 have been fully considered.
112(b)
Applicant has amended claims properly. Therefore, the 112(b) claim rejection is withdrawn.  

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art SUGIO et al. (US 20210295569)  and in view of  IGUCHI et al. (US 20210264641) does not teach the limitations “the reference point is the first duplicate point of the given set, and the spatial location of the reference point and the duplicate point count is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set,” as recited in 
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that SUGIO et al. (US 20210295569)  and in view of  IGUCHI et al. (US 20210264641) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, SUGIO discloses that “the duplicate point count is encoded” in paragraph 0653, as: “… the three-dimensional data encoding device calculates the number of the intra-frame duplicated points in each frame in the leaf node (S6302).  The three-dimensional data encoding device then adds num_point[leaf], which indicates the maximum number of the intra-frame duplicated points calculated for each frame”; and paragraph 0682, “…The three-dimensional data encoding device may entropy-encode num_point, num_combine_point and the like”.
Second, the combination of SUGIO and IGUCHI discloses that “the reference point is the first duplicate point of the given set, and the spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set,”. For example, IGUCHI discloses that in fig. 76. In fig. 76, Point B is interpreted as a reference point of point A and they share the same spatial location; Point A and Point B together is a set. The spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set, as suggested in paragraph  0602,  as: “… the three-dimensional data encoding device may use the three-dimensional position of point A as a three-dimensional position of a duplicated point.  Alternatively, the three-dimensional data encoding device may use the three-dimensional position of point B as a three-dimensional position of a duplicated point.”.
Therefore, the combination of SUGIO and IGUCHI discloses that the  limitations “the reference point is the first duplicate point of the given set, and the spatial location of the reference point and the duplicate point count is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set,” as recited in amended independent claim 1.

2).  The applicant believe independent claim 11 is allowable due to the similar reason as for claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of SUGIO and IGUCHI discloses that the  limitations “the reference point is the first duplicate point of the given set, and the spatial location of the reference point and the duplicate point count is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set,” as recited in amended independent claims.

3).  The applicant believe independent claim 15 is allowable due to the similar reason as for claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of SUGIO and IGUCHI discloses that the  limitations “the reference point is the first duplicate point of the given set, and the spatial location of the reference point and the duplicate point count is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set,” as recited in amended independent claims.

4) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, 2).  The applicant believe independent claim 11 is allowable due to the similar reason as for claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of SUGIO and IGUCHI discloses that the  limitations “the reference point is the first duplicate point of the given set, and the spatial location of the reference point and the duplicate point count is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set,” as recited in amended independent claims. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

6.	Claims 1-2, 5. 11-13, 15-16, 18, 21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over SUGIO et al. (US 20210295569)  and in view of  IGUCHI et al. (US 20210264641).
 
	Regarding claim 1, SUGIO teaches non-transitory, computer readable, medium storing program instructions, that when executed by one or more processors, cause the one or more processors to (paragraph 0766,. … the structural components may be implemented as dedicated hardware or may be realized by executing a software program suited to such structural components.  Alternatively, the structural components may be implemented by a program executor such as a CPU or a processor reading out and executing the software program recorded in a recording medium such as a hard disk or a semiconductor memory): 
	determine sets of duplicate points (fig. 97, duplicate points) included in a three-dimensional (3D) volumetric content representation (fig. 36, fig. 4), wherein the points of the respective sets of duplicate points share a same or similar spatial location in 3D space (as shown in fig. 36; also suggested in paragraph 0510, … combined three-dimensional data including frame indexes.  Frame combiner 5550 outputs information indicating the number of combined frames (hereinafter also referred to as the number of combinations), information indicating the number of duplicated points located in a leaf node (hereinafter also referred to as the number of duplicated points), and frame data including values of frame indexes (hereinafter also referred to as combined three-dimensional data));  
	and for a second or additional duplicate point of the one or more sets of duplicate points, encode a duplicate point count for a reference point for the given set of duplicate points (paragraph 0653, … the three-dimensional data encoding device calculates the number of the intra-frame duplicated points in each frame in the leaf node (S6302).  The three-dimensional data encoding device then adds num_point[leaf], which indicates the maximum number of the intra-frame duplicated points calculated for each frame; paragraph 0682, …The three-dimensional data encoding device may entropy-encode num_point, num_combine_point and the like.).	
	It is noticed that SUGIO does not disclose explicitly of for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set, and the spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set.
	IGUCHI disclose of for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set (fig. 76. In fig. 76, Point B is interpreted as a reference point of point A and they share the same spatial location; Point A and Point B together is a set);
  	and the spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set (paragraph 0602,  as: “… the three-dimensional data encoding device may use the three-dimensional position of point A as a three-dimensional position of a duplicated point.  Alternatively, the three-dimensional data encoding device may use the three-dimensional position of point B as a three-dimensional position of a duplicated point).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set, and the spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set as taught by IGUCHI as a modification to the non-transitory computer-readable recording medium of SUGIO for the benefit of that increase the efficiency of encoding..

	Regarding claim 11, SUGIO teaches non-transitory, computer readable, medium storing program instructions, that when executed by one or more processors, cause the one or more processors to (paragraph 0766,. … the structural components may be implemented as dedicated hardware or may be realized by executing a software program suited to such structural components.  Alternatively, the structural components may be implemented by a program executor such as a CPU or a processor reading out and executing the software program recorded in a recording medium such as a hard disk or a semiconductor memory): 
	receive a bit stream comprising spatial information for points of a three-dimensional (3D) volumetric content representation (fig. 8, encoded data), wherein for at least one of the points the received bit stream comprises an indication of a duplicate point count (paragraph 0510, … combined three-dimensional data including frame indexes.  Frame combiner 5550 outputs information indicating the number of combined frames (hereinafter also referred to as the number of combinations), information indicating the number of duplicated points located in a leaf node (hereinafter also referred to as the number of duplicated points), and frame data including values of frame indexes (hereinafter also referred to as combined three-dimensional data));  
	and reconstruct a 3D representation of the 3D volumetric content (fig. 8), wherein to reconstruct the 3D representation, the program instructions, when executed by the one or more processors, cause the one or more processors to: 
	assign the indicated number of duplicate points to a location of a reference point associated with the indicated duplicate point count, without separately determining spatial location information for each of the duplicate points (paragraph 0553, … the three-dimensional data encoding device encodes an occupancy code, the number of combinations, the number of duplicated points, and the rank (S5514).  To put it another way, the three-dimensional data encoding device generates encoded data including an encoded occupancy code, the number of combinations, the number of duplicated points, and the rank; ; paragraph 0682, …The three-dimensional data encoding device may entropy-encode num_point, num_combine_point and the like).
	It is noticed that SUGIO does not disclose explicitly of for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set;
	and assign the indicated number of duplicate points to a spatial location of the reference point associated with the indicated duplicate point count, without separately determining spatial location information for each of the one or more additional duplicate points of the set.
	IGUCHI disclose of for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set (fig. 76. In fig. 76, Point B is interpreted as a reference point of point A and they share the same spatial location; Point A and Point B together is a set);
	assign the indicated number of duplicate points to a spatial location of the reference point associated with the indicated duplicate point count, without separately determining spatial location information for each of the one or more additional duplicate points of the set (as suggested in paragraph 0602,  … the three-dimensional data encoding device may use the three-dimensional position of point A as a three-dimensional position of a duplicated point.  Alternatively, the three-dimensional data encoding device may use the three-dimensional position of point B as a three-dimensional position of a duplicated point.  Alternatively, the three-dimensional data encoding device may use, as a three-dimensional position of a duplicated point, a three-dimensional position calculated from the three-dimensional position of point A and the three-dimensional position of point B).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set; and assign the indicated number of duplicate points to a spatial location of the reference point associated with the indicated duplicate point count, without separately determining spatial location information for each of the one or more additional duplicate points of the set as taught by IGUCHI as a modification to the non-transitory computer-readable recording medium of SUGIO for the benefit of that increase the efficiency of encoding..

	Regarding claim 15, SUGIO teaches a device (fig. 6), comprising:
	program instructions (paragraph 0766,. … the structural components may be implemented as dedicated hardware or may be realized by executing a software program suited to such structural components.  Alternatively, the structural components may be implemented by a program executor such as a CPU or a processor reading out and executing the software program recorded in a recording medium such as a hard disk or a semiconductor memory),
and one or more processors (fig. 6, component 4631, 4632, 4633); wherein the program instructions, when executed by the one or more processors, cause the one or more processors to:
	determine sets of duplicate points (fig. 97, duplicate points) included in a three-dimensional (3D) volumetric content representation (fig. 36, fig. 4), wherein the points of the respective set of duplicate points share a same or similar spatial location in 3D space (as shown in fig. 36; also suggested in paragraph 0510, … combined three-dimensional data including frame indexes.  Frame combiner 5550 outputs information indicating the number of combined frames (hereinafter also referred to as the number of combinations), information indicating the number of duplicated points located in a leaf node (hereinafter also referred to as the number of duplicated points), and frame data including values of frame indexes (hereinafter also referred to as combined three-dimensional data));  
	and for a second or additional duplicate point of the one or more sets of duplicate points, encode a duplicate point count for a reference point for the given set of duplicate points (paragraph 0653, … the three-dimensional data encoding device calculates the number of the intra-frame duplicated points in each frame in the leaf node (S6302).  The three-dimensional data encoding device then adds num_point[leaf], which indicates the maximum number of the intra-frame duplicated points calculated for each frame; paragraph 0682, …The three-dimensional data encoding device may entropy-encode num_point, num_combine_point and the like).	
	It is noticed that SUGIO does not disclose explicitly of for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set, and the spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set.
	IGUCHI disclose of for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set (fig. 76. In fig. 76, Point B is interpreted as a reference point of point A and they share the same spatial location; Point A and Point B together is a set);
  	and the spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set (paragraph 0602,  as: “… the three-dimensional data encoding device may use the three-dimensional position of point A as a three-dimensional position of a duplicated point.  Alternatively, the three-dimensional data encoding device may use the three-dimensional position of point B as a three-dimensional position of a duplicated point).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology for a given set of the sets comprising a first duplicate point and a second duplicate point and the reference point is the first duplicate point of the given set, and the spatial location of the reference point is encoded instead of encoding additional spatial location information for the second or other additional duplicate points of the given set as taught by IGUCHI as a modification to the device of SUGIO for the benefit of that increase the efficiency of encoding..

	Regarding claim 2, the combination of SUGIO and IGUCHI teaches the limitations of claim 1 as discussed above, In addition, SUGIO further discloses that the spatial location of the reference point is encoded using an octree (fig. 97);  and the second duplicate point is signaled by associating the duplicate point count with a node of the octree that defines the spatial location of the reference point (as shown in fig 97, in which, second or additional duplicate point are signaled by associating the duplicate point count with a node of the octree that defines the spatial location of the reference point; paragraph 0553, … the three-dimensional data encoding device encodes an occupancy code, the number of combinations, the number of duplicated points, and the rank (S5514).  To put it another way, the three-dimensional data encoding device generates encoded data including an encoded occupancy code, the number of combinations, the number of duplicated points, and the rank).
	
	Regarding claim 5, the combination of SUGIO and IGUCHI teaches the limitations of claim 1 as discussed above, In addition, SUGIO further discloses that the spatial location of the reference point is encoded using a predictive tree (fig. 97, in which, inter-fame duplicated point tree is a predictive tree);  
	and the second duplicate point is signaled by signaling a duplicate point flag for a point predicted by the predictive tree that serves as the reference point (as suggested in paragraph 0216, … sing a reference node for calculating a predicted value of attribute information or using a state of a reference node (occupancy information that indicates whether a reference node includes a point cloud or not, for example) for determining a parameter of 
decoding…; paragraph 0553, … the three-dimensional data encoding device generates encoded data including an encoded occupancy code, the number of combinations, the number of duplicated points, and the rank).

	Regarding claim 12, the combination of SUGIO and IGUCHI teaches the limitations of claim 11 as discussed above, In addition, SUGIO further discloses that the reference point is included in a predictive tree structure (fig. 97, in which, inter-fame duplicated point tree is a predictive tree and one inter-frame duplicated point is the reference point ) , and wherein the reference point is signaled as having a zero distance from a parent point in the predictive tree (as shown in fig. 97, one inter-frame duplicated point has zero distance from a parent point in the predictive tree).

	Regarding claim 13, the combination of SUGIO and IGUCHI teaches the limitations of claim 11 as discussed above, In addition, SUGIO further discloses that the reference point is included in an octree structure (fig. 97), and wherein the reference point is signaled using a duplicate point flag (paragraph 709, … the frame combining application flag (combine_coding_enable_flag) is a flag that determines whether to apply the frame combining on the sequence level or not.  For example, a value of 1 indicates to apply the frame combining, and a value of 0 indicates not to apply the frame combining; when combined, the reference point is used).

	Regarding claim 16, the combination of SUGIO and IGUCHI teaches the limitations of claim 15 as discussed above, In addition, SUGIO further discloses that the spatial location of the reference point is encoded using an octree (fig. 97);  and the second duplicate point is signaled by associating the duplicate point count with a node of the octree that defines the spatial location of the reference point (as shown in fig 97, in which, second or additional duplicate point are signaled by associating the duplicate point count with a node of the octree that defines the spatial location of the reference point; paragraph 0553, … the three-dimensional data encoding device encodes an occupancy code, the number of combinations, the number of duplicated points, and the rank (S5514).  To put it another way, the three-dimensional data encoding device generates encoded data including an encoded occupancy code, the number of combinations, the number of duplicated points, and the rank).

	Regarding claim 18, the combination of SUGIO and IGUCHI teaches the limitations of claim 15 as discussed above, In addition, SUGIO further discloses that the spatial location of the reference point is encoded using a predictive tree (fig. 97, in which, inter-fame duplicated point tree is a predictive tree);  
	and the second duplicate point is signaled by signaling a duplicate point flag for a point predicted by the predictive tree that serves as the reference point (as suggested in paragraph 0216, … sing a reference node for calculating a predicted value of attribute information or using a state of a reference node (occupancy information that indicates whether a reference node includes a point cloud or not, for example) for determining a parameter of 
decoding…; paragraph 0553, … the three-dimensional data encoding device generates encoded data including an encoded occupancy code, the number of combinations, the number of duplicated points, and the rank).

	Regarding claim 21, the combination of SUGIO and IGUCHI teaches the limitations of claim 15 as discussed above, In addition, SUGIO further discloses that wherein the 3D volumetric content representation is a point cloud comprising a plurality of points (paragraph 0139, …, A three-dimensional data encoding method according to one aspect of the present disclosure includes: generating combined point cloud data by combining pieces of point cloud data) wherein respective ones of the points comprise spatial information for the point and/or attribute information for the point (fig. 36) .

Allowable Subject Matter
7.	Claim 3 and its dependent claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	Claim 6 and its dependent claim 7-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and if rewritten to overcome the 112(b) rejection set forth in this office action.
Claim 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and if rewritten to overcome the 112(b) rejection set forth in this office action.
Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and if rewritten to overcome the 112(b) rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matters:
For claim 3 and its dependent claim 4, the prior art does not disclose or suggest the limitations of “determine respective contexts for the points being encoded in the octree;  and determine whether or not to include a duplicate point flag field in encoded information for the respective points of the octree based on the determined contexts for the respective points”.
For claim 6 and its dependent claim 7-9, the prior art does not disclose or suggest the limitations of “determine respective contexts for the points being encoded in the predictive tree;  and determine whether or not to include a duplicate point flag field in encoded information for the points of the predictive tree based on the respective determined contexts for the respective points”.
For claim 10, the prior art does not disclose or suggest the limitations of “the spatial location of the reference point is encoded using a predictive tree structure;  the second duplicate point is signaled as a point in the predictive tree structure with a zero distance from the reference point;  and the second duplicate point with a zero distance from the reference point functions as a duplicate point flag, without explicitly signaling a duplicate point flag, wherein the duplicate point count is associated with the second duplicate point with a zero distance from the reference point”.
For claim 14, the prior art does not disclose or suggest the limitations of “for at least one portion of the octree, the received bit stream includes duplicate point flags indicating whether or not a leaf node of the octree has associated duplicate points;  and wherein, for at least one other portion of the octree, the received bit stream omits duplicate point flags for the leaf nodes of the other portion of the octree”.
For claim 17, the prior art does not disclose or suggest the limitations of “determine respective contexts for the points being encoded in the octree;  and determine whether or not to include a duplicate point flag field in encoded information for the respective points of the octree based on the determined contexts for the respective points”.
For claim 19, the prior art does not disclose or suggest the limitations of “determine respective contexts for the points being encoded in the predictive tree;  and determine whether or not to include a duplicate point flag field in encoded information for the points of the predictive tree based on the respective determined contexts for the respective points”.
For claim 20, the prior art does not disclose or suggest the limitations of “the spatial location of the reference point is encoded using a predictive tree structure;  the second duplicate point is signaled as a point in the predictive tree structure with a zero distance from the reference point;  and the second duplicate point with a zero distance from the reference point functions as a duplicate point flag, without explicitly signaling a duplicate point flag, wherein the duplicate point count is associated with the second point with a zero distance from the reference point”.

8.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423